Title: From Thomas Jefferson to Samuel Freeman, 11 May 1793
From: Jefferson, Thomas
To: Freeman, Samuel



Sir
Philadelphia May 11. 1793.

I received yesterday the honour of your letter of the 1st. inst. covering an application from a number of the inhabitants of Portland to have the  laws of the Union published in the gazette of that place, and think it my duty to give them the earliest explanation of the footing on which the law has placed those publications. The act of Congress makes it the duty of the Secretary of state, on the passage of a law, to have it published in ‘at least three of the public newspapers printed within the US.’ It appeared evident from this expression that the law did not mean that the public should be at the expence of a publication in every state; and that it contemplated a number somewhere about three, tho’ not less.



  New Hampshire
}


*
Massachusetts



Rhode island



Connecticut
}


*
New York



Vermont



New Jersey
}


*
Pennsylvania



Delaware



Maryland
}


*
Virginia



Kentucky



North Carolina
}


*
South Carolina



Georgia.


On the supposition therefore that the papers of a state may have some circulation in the adjoining state on each side, I concluded to have five publications, and that these should be in the states marked thus* in the margin, as being most likely to give some communication to every state in the union. It is certain that if our citizens were to depend on this mode of communication alone, it would be quite inadequate; and doubtful whether newspaper publication is not altogether too partial, and too perishable to answer the purpose. But these are considerations for the legislature, and not for an executive officer, who as long as something like a measure is prescribed to him, is bound to follow it according to his best discretion and judgment. It would have given me great pleasure to have been able to fulfill the wishes of the citizens of Portland on this occasion, but on comparing the law with the plan on which I have executed it, I am persuaded they will perceive that I have not abridged the views of the legislature, and that it is from them the remedy must proceed. I have the honor to be with the greatest respect to them & to yourself, Sir, their & your most obedt. humble servt

Th: Jefferson

